DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

The objections to claims have been withdrawn in light of the Applicant’s amendments.
The Double Patenting is maintained.
Applicant's arguments in the Remarks filed on 10/13/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments (pages 6-7), Examiner respectfully disagrees. 
First, claimed feature of “media content preference information” which is “related to a plurality of devices” is broad enough to be reasonable interpreted as media content 
Then, with those in mind, Chen discloses receiving video decoding capabilities comprising video compression formats and frame rates supported by requesting devices, and selecting a corresponding video layer information based on the video supported information (¶ [0029]-[0031], ¶ [0038]-[0039] and ¶ [0052]), meaning that Chen teaching meets the claimed limitations of “receiving media content preference information…”; and “selecting, based on the media content preference information, a media object relevant to the first device”.
It is noted that this is a rejection in combination of references. Chen discloses “causing a first media stream… is cached on the first device” as indicated in the previous Office action, but Chen is silent about “on the condition that the first device has been used to view media content outside of the home network” which is relied on the teaching of Farrell. Farrell (Figure 8) discloses determining a user location outside home including at other locations (as “out of home network”) based on device signal information or default history information and when user device has been used to view content at determined location, performing automated actions accordingly (¶ [0041]-[0043], ¶ [0066]-[0071], ¶ [0078] and ¶ [0093]-[0094]).
For the above reasons, Chen in view of Farrell broadly meets the argued claimed limitations. Therefore, the rejections are maintained.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 27-32 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,582,227. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 27, the instant application claim 27 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 27 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 27 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 27 of the instant application. Claim 27 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 28-32 correspond to the patent claim 1.
Claims 36-42 correspond to the patent claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 33-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2011/0299606) in view of Farrell (US 2015/0365787).
Regarding claim 27, Chen discloses a method for media content distribution, the method comprising:
receiving media content preference information related to a plurality of devices associated with a home network (Figure 1, ¶ [0029]-[0030] and ¶ [0052] for receiving video decoding capabilities comprising video compression formats and frame rates supported by requesting devices as “media content preference information related to a plurality of devices”), the plurality of devices comprising a first device with caching capabilities (¶ [0026]);
selecting, based on the media content preference information, a media object relevant to the first device (¶ [0031] and ¶ [0038]-[0039] for selecting a corresponding video layer information relevant to the requesting device based on the video supported information); and

Chen discloses causing a first media stream associated with the media object to be transmitted to the first device so that content of the first media stream is cached on the first device (¶ [0033]-[0034], ¶ [0048], ¶ [0056]-[0057] and ¶ [0062]-[0064]), but is silent about on a condition that the first device has been used to view media contents outside of the home network.
Farrell (Figure 8) discloses determining a user location outside home including at other locations (as “out of home network”) based on device signal information or default history information and when user device has been used to view content at determined location, performing automated actions accordingly (¶ [0041]-[0043], ¶ [0066]-[0071], ¶ [0078] and ¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen system with the teaching of Farrell, so to provide enhanced system with improving user’s convenience and viewing experience.

Regarding claim 28, Chen in view of Farrell discloses the method a discussed in the rejection of claim 27. The combined system further discloses determining that multiple media streams associated with respective scalable layers of the media object are available, wherein the scalable layers include a base layer and an enhancement layer (taught by Chen; ¶ [0031]-[0032], ¶ [0052] and ¶ [0056]).

Regarding claim 29, Chen in view of Farrell discloses the method a discussed in the rejection of claim 28. The combined system further discloses wherein the first media stream comprises the base layer of the media object (taught by Chen; ¶ [0031]-[0034], ¶ [0048] and ¶ [0056]-[0057]).

Regarding claim 30, Chen in view of Farrell discloses the method a discussed in the rejection of claim 29. The combined system further discloses causing a second media stream comprising the enhancement layer of the media object to be transmitted to the first device during playback of the media object on the first device (taught by Chen; ¶ [0015]-[0016] and ¶ [0022]-[0031]).

Regarding claim 31, Chen in view of Farrell discloses the method a discussed in the rejection of claim 27. The combined system further discloses determining that the first device has been used to view media content outside of the home network based on a viewing history of the first device, wherein the viewing history indicates that the first device has been used to view content associated with the media object outside of the home network (taught by Farrell: ¶ 0070]-[0071] and ¶ [0093]).

Regarding claim 33, Chen in view of Farrell discloses the method a discussed in the rejection of claim 27. The combined system further discloses wherein the media content preference information indicates that the media object has been viewed by a 

Regarding claim 34, Chen in view of Farrell discloses the method a discussed in the rejection of claim 27. The combined system further discloses wherein the media content preference information indicates that the media object has been placed on a preference list of a user associated with the plurality of devices (taught by Farrell; ¶ [0066], ¶ [0078] and ¶ [0099]-[0100]).

Regarding claim 35, Chen in view of Farrell discloses the method a discussed in the rejection of claim 27. The combined system further discloses wherein the media content preference information comprises content preferences indicated by a user of at least one of the plurality of devices (taught by Farrell; ¶ [0066], ¶ [0078] and ¶ [0099]-[0100]).

Regarding claim 36, all functionalities of a controller in claim 36 are analyzed and rejected corresponding to claim 27. Chen in view of Farrell further discloses a controller comprising: one or more processors (Chen’s Figure 2A; and Farrell’s Figure 2).

Regarding claims 37-39, all limitations of claims 37-39 are analyzed and rejected corresponding to claims 28-30 respectively.



Regarding claims 43-45, all limitations of claims 43-45 are analyzed and rejected corresponding to claims 33-35 respectively.

Regarding claim 46, Chen in view of Farrell discloses the method a discussed in the rejection of claim 36. The combined system further discloses wherein the one or more processors are configured to cause the first media stream to be transmitted to the first device further based on a condition that the first device is capable caching the content of the first media stream (taught by Chen; ¶ [0033]-[0034], ¶ [0048], ¶ [0056]-[0057] and ¶ [0062]-[0064]; and taught by Farrell; ¶ [0078]).

Allowable Subject Matter

Claims 32 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421